Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a multi-stage gravity-type sludge drying apparatus, comprising: a preheater, a sludge dryer, a steam recovery system comprising a filter, a first steam or water separation buffer tank, a steam compressor, a second steam or water separation buffer tank and a heater which are sequentially connected, and a steam generator; a bottom of the drying chamber is provided with a sludge outlet and a convection steam inlet; a top of the drying chamber is provided with a secondary steam outlet; and the secondary steam outlet is communicated with the steam recovery system through a pipeline; and the steam recovery system comprises a heater.  Examiner notes that the closest prior art for the indirect dryers is found in Van Marle (US 2,006,703) which discloses a drying chamber and multiple stages of indirect dryers provided therein; respective indirect dryers comprise a pair of first rollers (figs. 1-2) the cylinder of respective first rollers is axially provided with a first joint connecting with a steam pipe (p. 2, col. 1, lines 36-40).  However, the indirect dryer does not include the plurality of annular grooves or the balance of the system components.  Combining Maier (US 6,161,305) or similar art with Van Marle requires undisclosed motivation or impermissible hindsight reconstruction.

Examiners Comment
Examiner notes acceptance of the drawings and specification amendments entered into the application record on 7/27/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762